Citation Nr: 1041857	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for 
lumbar strain, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1994 to May 1994, 
from April 1996 to August 1996, and from October 1999 to October 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for lumbar 
strain, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The record here raises the question of whether the Veteran is 
unemployable as a result of his service-connected low back 
disability.  Thus, the issue of entitlement to TDIU is deemed to 
be a component of the instant appeal.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Accordingly, the issues are as characterized on 
the title page of this decision.  

Additionally, as explained in more detail below, the Board notes 
that the issue of a rating in excess of 10 percent for lumbar 
strain on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b) has been raised by the record.  As such, the Board has 
recharacterized the issue as now encompassing a higher initial 
rating based on extra-schedular consideration, as reflected on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's most recent VA examination was conducted in 
December 2006.  In his March 2007 substantive appeal, the Veteran 
stated that the severity of his lumbar strain was now preventing 
him from getting jobs because he cannot perform the physical 
requirements.  

In an October 2010 informal hearing presentation, the Veteran's 
representative asserted that the Veteran should be afforded a new 
VA examination to evaluate the current severity of his lumbar 
strain, as the last VA examination was nearly 4 years old.

To ensure that the record reflects the current severity of the 
disability, the Board finds that a more contemporaneous VA 
examination is needed to properly evaluate the severity of the 
Veteran's service-connected lumbar spine disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).  Accordingly, the RO should arrange 
for the Veteran to undergo VA orthopedic examination, by a VA 
physician, at a VA medical facility.  

As noted previously, in light of the Veteran's March 2007 
comments regarding the impact of his disability on his ability to 
obtain employment, a TDIU claim is a component of the instant 
appeal.  Thus, the Veteran should be informed of how to 
substantiate such claim.  Additionally, in light of the December 
2006 VA examination report, which stated that the Veteran had 
difficulty performing his law enforcement duties because of his 
back pain, he should also be apprised of the provisions of 
38 C.F.R. § 3.321(b)(1) (2010) (authorizing the assignment of an 
extra-schedular rating, pursuant to specially prescribed 
procedures, where the disability is so exceptional or unusual-
due to such factors as marked interference with employment or 
frequent periods of hospitalization-to render the regular 
schedular criteria for rating the disability inadequate).  
Referral to the appropriate official for extra-schedular rating 
should be considered upon readjudication.  

The Board notes that the record appears to indicate that the 
Veteran is continuing to receive treatment for his lumbar spine 
disability from the VA Medical Center (VAMC) in Marion, Illinois.  
The record currently includes VAMC records through December 2006.  
Thus, outstanding VA medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for lumbar spine 
disability from the VAMC in Marion, Illinois, 
dating from December 2006. 

2.  The RO should send to the Veteran and his 
representative a notice letter explaining how 
to establish entitlement to TDIU, as well as 
how to establish a higher rating on an extra-
schedular basis.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination of his lumbar 
spine, by an appropriate physician, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and a report of the examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary tests and studies 
should be accomplished (with all findings 
made available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should conduct range of motion 
testing of the lumbar spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also indicate whether the 
Veteran has muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, and 
whether the Veteran has any ankylosis of the 
lumbar spine, and whether any ankylosis is 
favorable or unfavorable.

Further, the physician should comment as to 
the impact of the Veteran's lumbar spine 
disability on his employment.  He should 
specifically opine as to whether it is at 
least as likely as not that the Veteran is 
precluded from securing or following a 
substantially gainful occupation as a result 
of service-connected lumbar strain.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  All opinions should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.
 
4.  After the above examination is conducted, 
consider whether referral for extraschedular 
evaluation under 38 C.F.R. §§ 3.321(b) or 
4.16(b) is appropriate (i.e., consider 
whether the evidence suggests an exceptional 
or unusual disability picture not 
contemplated by the rating schedule or if the 
evidence suggests that the Veteran is 
precluded from securing or following a 
substantially gainful occupation as a result 
of service-connected lumbar strain and the 
Veteran does not meet the percentage 
thresholds as set forth under 38 C.F.R. 
§ 4.16(a)).

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


